Exhibit 10.1

 

DIVIDEND REINVESTMENT PLAN

 

OF

 

ARES CAPITAL CORPORATION

 

effective as of March 28, 2012

 

Ares Capital Corporation, a Maryland corporation (the “Corporation”), hereby
adopts the following plan (the “Plan”) with respect to the cash portion of
dividends and distributions (collectively, “Cash Dividends”) declared by its
Board of Directors (the “Board of Directors”) on shares of its common stock, par
value $0.001 per share (the “Common Stock”):

 

1.             Unless a registered stockholder (a “stockholder”) specifically
elects to receive cash as set forth below, all Cash Dividends shall be payable
in shares of the Common Stock of the Corporation, and no action shall be
required on such stockholder’s part to receive a distribution in stock.

 

2.             Such Cash Dividends shall be payable on such date or dates as may
be fixed from time to time by the Board of Directors to stockholders of record
at the close of business on the record date(s) established by the Board of
Directors for the Cash Dividend involved.

 

3.             The Corporation intends to use primarily newly issued shares of
its Common Stock to implement the Plan, so long as shares of its Common Stock
are trading at or above net asset value. If shares of its Common Stock are
trading below net asset value, the Corporation intends, to the extent permitted
by law and after taking into account any additional expenses related to open
market purchases, to purchase shares in the open market in connection with the
implementation of the Plan.  However, the Corporation reserves the right to
issue new shares of its Common Stock in connection with its obligations under
the Plan even if shares of its Common Stock are trading below net asset value. 
If newly issued shares are used to implement the Plan, the number of shares to
be delivered to a stockholder shall be determined by dividing the total dollar
amount of the Cash Dividend payable to such stockholder by the market price per
share of the Common Stock at the close of regular trading on The NASDAQ Global
Select Market on the dividend payment date.  Market price per share on that date
shall be the closing price for such shares on The NASDAQ Global Select Market
or, if no sale is reported for such day, at the average of their reported bid
and asked prices.  If shares are purchased in the open market to implement the
Plan, the number of shares to be issued to a stockholder shall be determined by
dividing the dollar amount of the Cash Dividend payable to such stockholder by
the weighted average price per share for all shares purchased by the Plan
Administrator in the open market in connection with the dividend.

 

4.             A stockholder may, however, elect to receive any Cash Dividends
in cash.  To exercise this option, such stockholder shall notify Computershare
Shareowner Services LLC, the plan administrator (the “Plan Administrator”), in
writing, by telephone or over the Internet (pursuant to the instructions in
Section 10 hereof) so that such notice is received by the Plan Administrator no
later than 1:00 p.m. Eastern time on the record date fixed by the Board of
Directors for the Cash Dividend involved.

 

--------------------------------------------------------------------------------


 

5.             The Plan Administrator will set up a Plan account for shares
acquired pursuant to the Plan for each stockholder who has not so elected to
receive Cash Dividends in cash (each a “Participant”).  The Plan Administrator
may hold each Participant’s shares, together with the shares of other
Participants, in non-certificated form in the Plan Administrator’s name or that
of its nominee.

 

6.             The Plan Administrator will confirm to each Participant each
acquisition made pursuant to the Plan as soon as practicable.  Each Participant
may from time to time have an undivided fractional interest (computed to four
decimal places) in a share of Common Stock of the Corporation and dividends and
distributions on fractional shares will be credited to each Participant’s Plan
account.

 

7.             The Plan Administrator will forward to each Participant any
Corporation-related proxy solicitation materials and each Corporation report or
other communication to stockholders and will vote any shares held by it under
the Plan in accordance with the instructions set forth on proxies returned by
Participants to the Corporation.

 

8.             In the event that the Corporation makes available to its
stockholders rights to purchase additional shares or other securities, the
shares held by the Plan Administrator for each Participant under the Plan will
be added to any other shares held by the Participant (in book-entry or
certificated form) in calculating the number of rights to be issued to the
Participant.

 

9.             The Plan Administrator’s service fee, if any, and expenses for
administering the Plan will be paid for by the Corporation.

 

10.           Each Participant may terminate his or its account under the Plan
by so notifying the Plan Administrator via the Plan Administrator’s website at
www.bnymellon.com/shareowner/equityaccess, by filling out the transaction
request form located at the bottom of the Participant’s statement and sending it
to P.O. Box 358035, Pittsburgh, PA 15252-8035 or by calling the Plan
Administrator’s toll-free number at 1-866-365-2497.  Such termination will be
effective immediately if the Participant’s notice is received by the Plan
Administrator prior to any dividend or distribution record date; otherwise, such
termination will be effective only with respect to any subsequent dividend or
distribution.  The Plan may be terminated by the Corporation upon notice in
writing mailed to each Participant at least 30 days prior to any record date for
the payment of any dividend or distribution by the Corporation.

 

11.           Upon any termination of the Plan by the Corporation or by a
Participant of its or his account under the Plan, the Plan Administrator will
cause full and fractional shares held for the Participant under the Plan to be
credited to the Participant in book-entry form with the Corporation’s transfer
agent. In advance of such termination, a Participant may instead elect to have
the Plan Administrator sell part or all of the Participant’s shares and remit
the proceeds to the Participant, in which case the Plan Administrator will be
authorized to deduct a fee of up to $15 plus $0.12 per share from the proceeds. 
A sale request that is received before 1:00 p.m. Eastern Time will, subject to
market conditions and their factors, generally be sold the same business day. 
Sales usually take place on a daily basis during trading days on The NASDAQ
Global Select Market and are generally processed on the day that a sale request
is received by the Plan Administrator (if received during a trading day) and no
later than five business days of the receipt of that request.

 

2

--------------------------------------------------------------------------------


 

12.           These terms and conditions may be amended or supplemented by the
Corporation at any time but, except when necessary or appropriate to comply with
applicable law or the rules or policies of the Securities and Exchange
Commission or any other regulatory authority, only by mailing to each
Participant appropriate written notice at least 30 days prior to the effective
date thereof.  The amendment or supplement shall be deemed to be accepted by
each Participant unless, prior to the effective date thereof, the Plan
Administrator receives written notice from the Participant of the termination of
such Participant’s account under the Plan.  Any such amendment may include an
appointment by the Plan Administrator, in its place and stead, of a successor
agent under these terms and conditions, with full power and authority to perform
all or any of the acts to be performed by the Plan Administrator under these
terms and conditions.  Upon any such appointment of any agent for the purpose of
receiving dividends and distributions, the Corporation will be authorized to pay
to such successor agent, for each Participant’s account, all dividends and
distributions payable on shares of the Corporation held in the Participant’s
name or under the Plan for retention or application by such successor agent as
provided in these terms and conditions.

 

13            The Plan Administrator will at all times act in good faith and use
its commercially reasonable best efforts to ensure its full and timely
performance of all services to be performed by it under this Plan and to comply
with applicable law, but assumes no responsibility and shall not be liable for
loss or damage due to errors unless such error is caused by the Plan
Administrator’s negligence, bad faith, or willful misconduct or that of its
employees or agents.

 

14.           These terms and conditions shall be governed by the laws of the
State of New York, including without limitation, Section 5-1401 of the New York
General Obligations Law.

 

3

--------------------------------------------------------------------------------